                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                         CEDAR RAPIDS DIVISION

 BRIAN HUTCHCROFT-DARLING and
 FRANK MASSINGHAM,

              Plaintiffs,                                No. C19-0011-LTS

 vs.                                                         ORDER


 JUSTIN BOECKER; JERRY A.
 VANDER SANDEN; CITY OF CEDAR
 RAPIDS; and LINN COUNTY, IOWA;

              Defendants.
                                  ____________________

                                  I.   INTRODUCTION
       This case is before me on a motion (Doc. No. 8) to dismiss by defendants Jerry
Vander Sanden and Linn County, Iowa. Plaintiffs Brian Hutchcroft-Darling (Darling)
and Frank Massingham (Massingham) have filed a resistance (Doc. No. 10). I find that
oral argument is not necessary. See Local Rule 7(c).

                            II.    FACTUAL ALLEGATIONS
       Plaintiffs filed this action pursuant to 42 U.S.C. § 1983 on February 1, 2019.
Doc. No. 1 at 1. They allege that Darling is the owner of Hutch’s Property, L.L.C.,
which owns three duplexes in Cedar Rapids, Iowa. Doc. No. 1 at 3. Massingham is an
employee of Hutch’s Property. Plaintiffs allege that they were falsely accused and
charged with theft of a tenant’s washer and dryer. The tenant, Andrea Bowlay-Williams
(Bowlay), reported the theft to the Cedar Rapids Police Department on September 17,
2017. Id. Defendant Justin Boecker, a police officer with the Cedar Rapids Police
Department, investigated the complaint by speaking to four witnesses at the apartment
complex. Id. at 4.
       Plaintiffs allege that on September 19, 2017, Vander Sanden (the elected County
Attorney for Linn County) issued two sworn complaints1 alleging that witnesses had
observed plaintiffs steal a washer and dryer from a tenant valued between $1,000 and
$10,000. Id. at 10. Plaintiffs allege that Vander Sanden never talked with any of the
alleged witnesses and merely accepted Boecker’s account of the incident. They contend
that had Vander Sanden conducted his own investigation beyond “rubber stamping”
Boecker’s police report, he would have determined that no probable cause existed and
that Boecker had misrepresented his interviews with the alleged witnesses. Id. Plaintiffs
state Boecker knew when he filed his report and requested formal charges that no
probable cause existed for theft charges against plaintiffs. They contend Boecker never
attempted to enter the apartment duplex to see if the washer and dryer were present.
       Warrants were issued for plaintiffs’ arrests on September 20, 2017. Id. at 11.
They were arrested and detained until they could post bail. On February 28, 2018,
Vander Sanden filed a motion to dismiss the charges, stating “the witnesses upon which
the State relied in filing charges” had “retracted their earlier statements (sic) to police.”
Id.   Due to the witnesses’ “recantations,” Vander Sanden determined there was
insufficient evidence to proceed with the charges. Id. (citing Doc. No. 1-3). Plaintiffs
allege that Vander Sanden’s statements to the court about witness “retractions” and
“recantations” were made in reckless disregard of the truth because no such “retractions”
or “recantations” were ever made by any of the witnesses. They allege the witnesses
never made incriminating statements against plaintiffs in the first place.
       Plaintiffs allege the following claims against Vander Sanden (in his individual and
official capacities) and Linn County:
            Violation of Clearly Established Civil Rights Guaranteed by the Fourth,
             Fifth, Sixth, and Fourteenth Amendments to the United States Constitution
             and 42 U.S.C. § 1983 – False Arrest/Arrest Without Probable Cause

1
 The criminal complaints were not attached to plaintiffs’ complaint in this case and they are not
otherwise in the record.
                                               2
                against Defendants Boecker and Vander Sanden in their individual and
                official capacities and Cedar Rapids and Linn County

           False Arrest Claim (Common Law) – Against Defendants Boecker, Vander
            Sanden including conspiracy and respondeat superior liability against Cedar
            Rapids and Linn County, Iowa

           Malicious Prosecution Claim – Against Defendants Boecker, Vander
            Sanden including conspiracy and respondeat superior liability against Cedar
            Rapids and Linn County, Iowa

Id. at 12-17.


                          III.   APPLICABLE STANDARDS
       The Federal Rules of Civil Procedure authorize a pre-answer motion to dismiss
for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
The Supreme Court has provided the following guidance in considering whether a
pleading properly states a claim:

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
       “short and plain statement of the claim showing that the pleader is entitled
       to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
       544, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)], the pleading standard Rule
       8 announces does not require “detailed factual allegations,” but it demands
       more than an unadorned, the-defendant-unlawfully-harmed-me accusation.
       Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286,
       106 S. Ct. 2932, 92 L.Ed.2d 209 (1986)). A pleading that offers “labels
       and conclusions” or “a formulaic recitation of the elements of a cause of
       action will not do.” 550 U.S. at 555, 127 S. Ct. 1955. Nor does a
       complaint suffice if it tenders “naked assertion[s]” devoid of “further
       factual enhancement.” Id., at 557, 127 S. Ct. 1955.


       To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to “state a claim to relief that is plausible on its
       face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged.
                                            3
      Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
      “probability requirement,” but it asks for more than a sheer possibility that
      a defendant has acted unlawfully. Ibid. Where a complaint pleads facts
      that are “merely consistent with” a defendant's liability, it “stops short of
      the line between possibility and plausibility of ‘entitlement to relief.’” Id.
      at 557, 127 S. Ct. 1955 (brackets omitted).


Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).
      Courts assess “plausibility” by “‘draw[ing] on [their own] judicial experience and
common sense.’” Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting
Iqbal, 556 U.S. at 679). Also, courts “‘review the plausibility of the plaintiff's claim as
a whole, not the plausibility of each individual allegation.’” Id. (quoting Zoltek Corp.
v. Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010)). While factual
“plausibility” is typically the focus of a Rule 12(b)(6) motion to dismiss, federal courts
may dismiss a claim that lacks a cognizable legal theory. See, e.g., Somers v. Apple,
Inc., 729 F.3d 953, 959 (9th Cir. 2013); Ball v. Famiglio, 726 F.3d 448, 469 (3d Cir.
2013); Commonwealth Prop. Advocates, L.L.C. v. Mortg. Elec. Registration Sys., Inc.,
680 F.3d 1194, 1202 (10th Cir. 2011); accord Target Training Intern., Ltd. v. Lee, 1 F.
Supp. 3d 927 (N.D. Iowa 2014).
      In considering a Rule 12(b)(6) motion to dismiss, ordinarily the court “cannot
consider matters outside the pleadings without converting the motion into a motion for
summary judgment.” McMahon v. Transamerica Life Ins., No. C17-149-LTS, 2018
WL 3381406, at *2 n.2 (N.D. Iowa July 11, 2018); see Fed. R. Civ. P. 12(b)(6). On
the other hand, when a copy of a “written instrument” is attached to a pleading, it is
considered “a part of the pleading for all purposes,” pursuant to Federal Rule of Civil
Procedure 10(c). Thus, when the pleadings necessarily embrace certain documents, I
may consider those documents without turning a motion to dismiss into a motion for




                                            4
summary judgment. Id. These documents include “exhibits attached to the complaint.”
Mattes v. ABC Plastics, Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003).
       When a complaint does not state a claim for relief that is plausible on its face, the
court must consider whether it is appropriate to grant the pleader an opportunity to
replead.   The rules of procedure permit a party to respond to a motion to dismiss by
amending the challenged pleading “as a matter of course” within 21 days. See Fed. R.
Civ. P. 15(a)(1)(B).      Thus, when a motion to dismiss highlights deficiencies in a
pleading that can be cured by amendment, the pleader has an automatic opportunity to
do so. When the pleader fails to take advantage of this opportunity, the question of
whether to permit an amendment depends on considerations that include:
       whether the pleader chose to stand on its original pleadings in the face of a
       motion to dismiss that identified the very deficiency upon which the court
       dismissed the complaint; reluctance to allow a pleader to change legal
       theories after a prior dismissal; whether the post-dismissal amendment
       suffers from the same legal or other deficiencies as the dismissed pleading;
       and whether the post-dismissal amendment is otherwise futile.

Meighan v. TransGuard Ins. Co. of Am., 978 F. Supp. 2d 974, 982 (N.D. Iowa 2013).


                                   IV.    ANALYSIS
A.     Claims Against Vander Sanden
       Vander Sanden argues the claims against him must be dismissed because he is
entitled to absolute immunity in deciding whether to prosecute and it was not his duty to
investigate. He argues that he is entitled to use his professional discretion in determining
whether to pursue criminal charges based on investigation by law enforcement. Doc.
No. 8-1 at 6 (citing Sample v. City of Woodbury, 836 F.3d 913, 916 (8th Cir. 2016)).
Plaintiffs argue that a prosecutor is not entitled to absolute immunity when his or her
conduct is administrative or investigative in nature. Doc. No. 19 at 3 (citing Buckley v.
Fitzsimmons, 509 U.S. 259, 273 (1993)). They claim that Vander Sanden was swearing


                                             5
to the truth of the allegations in the complaint, making him more of a witness than an
advocate entitled to immunity.
       Prosecutors are entitled to absolute immunity from liability in a suit for conduct
“intimately associated with the judicial phase of the criminal process.”         Imbler v.
Pachtman, 424 U.S. 409, 430-31 (1976) (prosecutors are absolutely immune from
liability under § 1983 for their conduct in “initiating a prosecution and in presenting the
State’s case”); see also Kalina v. Fletcher, 522 U.S. 118, 128-29 (1997) (prosecutors
have absolute immunity for conduct in the preparation and filing of a motion for an arrest
warrant unless he acts as a witness); Williams v. Hartje, 827 F.2d 1203, 1209 (8th Cir.
1987) (“The decision of a prosecutor to file criminal charges is within the set of core
functions which is protected by absolute immunity. This is so even if the prosecutor
makes that decision in a consciously malicious manner, or vindictively, or without
adequate investigation, or in excess of his jurisdiction.”); Schenk v. Chavis, 461 F.3d
1043, 1046 (8th Cir. 2006) (“The acts of preparing, signing, and filing a criminal
complaint constitute prosecutorial functions, as they are advocacy on behalf of the
government.”). Prosecutors are entitled to qualified immunity for administrative or
investigative functions normally performed by a police officer. Burns v. Reed, 500 U.S.
478, 493 (1991). Examples of such actions include authorizing a warrantless wiretap,
see Mitchell v. Forsyth, 472 U.S. 511, 524 (1985), giving legal advice to the police, see
Burns, 500 U.S. at 495, and determining whether a bootprint at the scene of the crime
had been made by petitioner’s foot, see Buckley v. Fitzsimmons, 509 U.S. 259, 274-75
(1993).
       Whether prosecutorial conduct is “intimately associated with the judicial phase of
the criminal process” requires “a focus[] on the conduct for which immunity is claimed,
not the harm that the conduct may have caused or the question whether it was lawful.”
Buckley, 509 U.S. at 271. In Buckley, the Supreme Court divided the functions of the
prosecutor as follows:

                                            6
       There is a difference between the advocate’s role in evaluating evidence
       and interviewing witnesses as he prepares for trial, on the one hand, and
       the detective’s role in searching for the clues and corroboration that might
       give him probable cause to recommend that a suspect be arrested, on the
       other hand. When a prosecutor performs investigative functions normally
       performed by a detective or police officer, it is “neither appropriate nor
       justifiable that, for the same act, immunity should protect the one and not
       the other.” Hampton v. Chicago, 484 F.2d 602, 608 (7th Cir. 1973), cert.
       denied 415 U.S. 917 (1974). Thus, if a prosecutor plans and executes a
       raid on a suspected weapons cache, he “has no greater claim to complete
       immunity than activities of police officers allegedly acting under his
       direction.” Id. at 608-609.
509 U.S. at 273-74. Importantly, the prosecutor’s role is evaluated from the time it is
performed. Id. at 276 (“A prosecutor may not shield his investigative work with the
aegis of absolute immunity merely because, after a suspect is eventually arrested,
indicted, and tried, that work may be retrospectively described as ‘preparation for a
possible trial.’”).
       Plaintiffs allege the following with regard to Vander Sanden’s actions:
       45. On September 19, 2017, Vander Sande[n], in two sworn complaints,
       swore that witnesses observed Darling and Massingham steal Bowlay’s
       washer and dryer valued between $1,000.00 and $10,000.00.

       46. Vander Sanden made his sworn statements about witnesses observing
       Darling and Massingham steal the washer and dryer in reckless disregard
       for the truth and pursuant to a policy whereby Linn County agreed to swear
       to the truth of statements made by law enforcement officers regardless of
       whether or not the statements were, in fact, true. No independent or
       unbiased investigation of the truth of the inculpatory statements made in the
       complaint was ever undertaken by Vander Sanden or Linn County.

       47. Despite swearing to the Court that witnesses that had observed the
       alleged theft, Vander Sanden never talked with any of the alleged witnesses
       and he instead recklessly “rubber stamped” Boecker’s false claims against
       Darling and Massingham.

       48. Had Vander Sanden conducted any type of investigation that went
       beyond merely taking “rubber stamping” Boecker’s police report by

                                            7
      swearing to the facts therein as indisputably true and correct, he would have
      known that no probable cause existed to charge either Darling or
      Massingham and he would have known that Boecker had misrepresented
      his interviews with the alleged witnesses.

Doc. No. 1 at 10-11 (emphasis in original).
      As mentioned above, neither party has submitted a copy of the sworn complaints.
As such, at this stage of the case I cannot determine what, exactly, Vander Sanden was
swearing to when he signed them. In any event, I must accept plaintiffs’ allegations as
true for purposes of a motion to dismiss under Rule 12(b)(6). On one hand, “[s]igning
and filing a complaint or information, including making the requisite oath or affirmation,
are acts ‘intimately associated with the judicial phase of the criminal process’ and
functions ‘to which the reasons for absolute immunity apply with full force.’” Burr v.
City of Cedar Rapids, 286 N.W.2d 393, 396 (Iowa 1979).                On the other hand,
“[t]estifying about facts is the function of the witness, not of the lawyer.” Kalina, 522
U.S. at 130. Based on plaintiffs’ allegations, Vander Sanden’s sworn statements are
closer to a witness function, as described in Kalina, rather than an advocate function
entitling him to absolute immunity. In Kalina, the Court explained:
      [P]etitioner argues that the execution of the certificate was just one incident
      in a presentation that, viewed as a whole, was the work of an advocate and
      was integral to the initiation of the prosecution. That characterization is
      appropriate for her drafting of the certification, her determination that the
      evidence was sufficiently strong to justify a probable-causing finding, her
      decision to file charges, and her presentation of the information and the
      motion to the court. Each of those matters involved the exercise of
      professional judgment; indeed, even the selection of the particular facts to
      include in the certification to provide the evidentiary support for the finding
      of probable cause required the exercise of the judgment of the advocate.
      But that judgment could not affect the truth or falsity of the factual
      statements themselves. Testifying about facts is the function of the witness,
      not of the lawyer. No matter how brief or succinct it may be, the
      evidentiary component of an application for an arrest warrant is a distinct
      and essential predicate for a finding of probable cause. Even when the
      person who makes the constitutionally required “Oath or affirmation” is a

                                            8
       lawyer, the only function that she performs in giving sworn testimony is that
       of a witness.

Kalina, 522 U.S. at 130-31 (emphasis added). See also Humphrey v. Sapp, 462 F. App’x
528, 533 (6th Cir. 2012) (concluding assertions made in social worker’s affidavits
restating evidence gathered from other witnesses were analogous to those made by
prosecutor in Kalina).
       Here, plaintiffs are not alleging that Vander Sanden was merely deciding whether
there was probable cause to bring charges against plaintiffs based on the information
provided by Boecker.      Rather, they are alleging that Vander Sanden swore to the
truthfulness of the factual allegations in the complaint. Accepting plaintiffs’ allegations
as true, Vander Sanden has not demonstrated he is entitled to dismissal of the claims
against him based on absolute immunity. He offers no other grounds for dismissal.


B.     Claims Against Linn County
       Defendant Linn County argues all claims should be dismissed against it because it
is a municipality that is not subject to civil rights liability for employee wrongdoing under
a theory of respondeat superior. Doc. No. 8-1 at 5. It notes that a municipality’s liability
is limited to cases of affirmative municipal wrongdoing or illegal action pursuant to a
policy, practice or custom. Id. It contends plaintiffs’ claims that Linn County (1) had a
policy “allowing” Vander Sanden’s method of approving charges and (2) should have
had a policy “preventing” Vander Sanden’s method of approving criminal charges are
contrary to Iowa law and the Iowa Rules of Professional Conduct. Id. at 5-6. Moreover,
it argues that any policies applicable to Vander Sanden would be exclusive to the Linn
County Attorney’s Office and such policies would not be created or controlled by Linn
County or its board of supervisors.       Id. at 6.   It notes that Vander Sanden is an
autonomous, elected official for Linn County and not a Linn County employee. Id. Its



                                             9
board of supervisors has no supervisory authority over the Linn County Attorney’s Office
and cannot set policies, agenda or trainings for Vander Sanden’s office. Id.
       Plaintiffs acknowledge that under section 1983, a municipality may be sued
directly only where “the action that is alleged to be unconstitutional implements or
executes a policy statement, ordinance, regulation, or decision officially adopted and
promulgated by that body’s officers.” Doc. No. 10 at 3 (citing Monell v. City of New
York City Dep’t of Social Servs., 436 U.S. 658, 690 (1978)). Plaintiffs argue they have
sufficiently pled that Vander Sanden was acting pursuant to a policy that encouraged the
county attorney to, under oath, recklessly swear to the truth of criminal complaints
without making any effort to determine the truth of the factual allegations contained in
the affidavit. Id. at 4-5. They contend Vander Sanden was acting as the final decision
maker for the county in enforcing the law within the county. Id. at 5 (citing Jane Doe A
by and through Jane Doe B v. Special Sch. Dist. of St. Louis, 901 F.2d 642, 645 (8th
Cir. 1990) (quoting in turn Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986)).
Plaintiffs compare this case to Pembaur in which the Supreme Court recognized that a
municipality could be held liable through an official’s unlawful action if that official
possessed final policymaking authority. Pembaur, 475 U.S. at 483 (“Municipal liability
attaches only where the decisionmaker possesses final authority to establish municipal
policy with respect to the action ordered.”). Plaintiffs argue Vander Sanden had authority
to set the particular policy of personally attesting under oath that probable cause exists
for an arrest. Doc. No. 10 at 7.
       As the parties acknowledge, it is well established that “a local government may
not be sued under § 1983 for an injury inflicted solely by its employees or agents.”
Monell, 436 U.S. at 694. “Section 1983 liability for a constitutional violation may attach
to a municipality if the violation resulted from (1) an ‘official municipal policy,’ (2) an
unofficial ‘custom,’ or (3) a deliberately indifferent failure to train or supervise.” Mick
v. Raines, 883 F.3d 1075, 1079 (8th Cir. 2018). The “first inquiry in any case alleging

                                            10
municipal liability under § 1983 is the question whether there is a direct causal link
between a municipal policy or custom and the alleged constitutional deprivation.”
Schaffer v. Beringer, 842 F.3d 585, 596 (8th Cir. 2016) (quoting City of Canton v.
Harris, 489 U.S. 378, 385 (1989)). In other words, “the plaintiff must prove that the
policy was the ‘moving force’ behind a constitutional violation.” Id. (quoting Mettler v.
Whitledge, 165 F.3d 1197, 1204 (8th Cir. 1999). “To prove the existence of a policy, a
plaintiff must point to ‘an official policy, a deliberate choice of a guiding principle or
procedure made by the municipal official who has final authority regarding such
matters.’” Id. (quoting Mettler, 165 F.3d at 1204). “An unconstitutional governmental
policy can be inferred from a single decision taken by the highest official responsible for
setting policy in that area of the government’s business.” Dean v. Cnty. of Gage, Neb.,
807 F.3d 931, 940-41 (8th Cir. 2015) (quoting Angarita v. St. Louis Cnty., 981 F.2d
1537, 1546 (8th Cir. 1992)).
       State law determines whether an individual has final policymaking authority. See
Atkinson v. City of Mountain View, Mo., 709 F.3d 1201, 1214 (8th Cir. 2013). The
court should consult two sources to identify the final policymaker: “(1) ‘state and local
positive law’ and (2) state and local ‘custom or usage having the force of law.’” Id. at
1215. Once it is determined that an official has final policymaking authority, it is up to
a jury to determine whether the official’s decision “caused the deprivation of rights at
issue by policies which affirmatively command that it occur.” Dean, 807 F.3d at 940
(quoting Jett v. Dallas Ind. Sch. Dist., 491 U.S. 701, 737 (1989)).
       Plaintiffs have alleged the following with regard to this issue:
       59. At the time that Vander Sanden swore to the truth of the statements
       made in the complaints against Darling and Massingham, he did so as part
       of a policy (informal or formal), standard procedure, or standard practice
       of Linn County to recklessly swear, under oath, to the truth of criminal
       complaints without first making any an effort to determine the truth of the
       factual allegations made in said complaints.


                                            11
      63. Defendant Linn County, Iowa, had the power to prevent or aid in
      the prevention of Defendants Boecker and Vander Sanden’s acts in
      obtaining the arrest warrants for Darling and Massingham as heretofore
      alleged and could have done so using reasonable diligence, but knowingly
      failed or refused to do so. If Linn County had a policy in effect that did
      not simply allow its prosecutors to adopt and ratify statements made by law
      enforcement officers, regardless of whether or not they were true, no arrests
      or prosecution of Darling and Massingham would have occurred.

Doc. No. 1 at 12-13. Both parties cite Iowa Code Chapter 331 as establishing the duties
of a county attorney.     Plaintiffs note that Iowa Code § 331.756 (the “home rule”
provision) delegates power from the Iowa legislature to sub-units of governments,
including counties and municipalities.    They contend each county attorney has the
inherent power to set policy within the county for carrying out their law enforcement
duties. Doc. No. 10 at 5. Linn County argues that even if the alleged informal policy
existed, it would be Vander Sanden’s alone and not Linn County’s.
      Iowa Code § 331.301 provides that: “A county shall substantially comply with a
procedure established by a state law for exercising a county power unless a state law
provides otherwise.     If a procedure is not established by state law, a county may
determine its own procedure for exercising power.” The duties of the county attorney
are outlined in Iowa Code § 331.756. One of those duties is: “Diligently enforce or
cause to be enforced in the county, state laws and county ordinances, violations of which
may be commenced or prosecuted in the name of the state, county, or as county attorney,
except as otherwise provided.” Iowa Code § 331.756(1). Iowa Code § 804.1 outlines
the procedure for commencing a criminal proceeding by way of a complaint. It states:
      A criminal proceeding may be commenced by the filing of a complaint
      before a magistrate. When such complaint is made, charging the
      commission of some designated public offense in which such magistrate has
      jurisdiction, and it appears from the complaint or from affidavits filed with
      it that there is probable cause to believe an offense has been committed and
      a designated person has committed it, the magistrate shall, except as
      otherwise provided, issue a warrant for the arrest of such person.

                                           12
Iowa Code § 804.1(1). The parties have not cited any statute or other authority providing
who may sign a complaint swearing to the truthfulness of the statements therein.
Therefore, it appears this decision falls under the discretion of the county attorney. See
Iowa Code § 331.301 (“If a procedure is not established by state law, a county may
determine its own procedure for exercising power.”).
       Likewise, the parties have not cited any law regarding whether the county attorney
has final policymaking2 authority for the county. Linn County argues that the county
attorney essentially stands alone as an autonomous individual apart from the county itself
because it is an elected position. It notes the county attorney is not a county employee,
was not hired by the Linn County board of supervisors, cannot be terminated or
disciplined by the board and the board has no supervisory authority over the county
attorney.
       In Dean v. Cnty. of Gage, Neb., the Eighth Circuit considered whether a county
sheriff had final policymaking authority in the area of law enforcement investigations and


2
  While plaintiffs argue Vander Sanden has final decision-making authority, it is final
policymaking authority that matters here, as discussed by the Court in Pembaur:

       the County Sheriff may have discretion to hire and fire employees without also
       being the county official responsible for establishing county employment policy.
       If this were the case, the Sheriff’s decisions respecting employment would not
       give rise to municipal liability, although similar decisions with respect to law
       enforcement practices, over which the Sheriff is the official policymaker, would
       give rise to municipal liability. Instead, if county employment policy was set by
       the Board of County Commissioners, only that body’s decisions would provide a
       basis for county liability. This would be true even if the Board left the Sheriff
       discretion to hire and fire employees and the Sheriff exercised that discretion in
       an unconstitutional manner; the decision to act unlawfully would not be a decision
       of the Board. However, if the Board delegated its power to establish final
       employment policy to the Sheriff, the Sheriff’s decisions would represent county
       policy and could give rise to municipal liability.

Pembaur, 475 U.S. at 483, n.12 (emphasis in original).

                                              13
arrest. Dean v. Cnty. of Gage, Neb., 807 F.3d 931, 941-42 (8th Cir. 2015). In reviewing
Nebraska law, the court described the duties of the sheriff and noted that there did not
appear to be any statute giving any entity supervisory authority over the sheriff or
requiring the sheriff to answer to any superior. Id. at 941. It compared the case to
McMillian v. Monroe Cnty., Ala., 520 U.S. 781, 784 (1997), in which the Court
concluded Alabama sheriffs were state policymakers as opposed to county policymakers
based on: (1) the Alabama constitution listing sheriffs as members of the state executive
branch; (2) “authority to impeach sheriffs was moved from the county courts to the State
Supreme Court,” and (3) the Alabama Supreme Court had held that tort claims brought
against sheriffs based on their official acts constituted suits against the state, not the
county. Id. at 942 (quoting McMillian, 520 U.S.at 788-89).
       The Eighth Circuit further noted that under Nebraska law, sheriffs were not listed
as members of the executive branch but were identified as “county officers” under statute.
Nebraska district courts also had authority to remove county officers (including sheriffs)
and the Nebraska Supreme Court had held a county liable for the negligent and intentional
torts of its sheriff. Id. Finally, it noted the sheriff’s salary was set by the county board,
the county provided the sheriff’s office with equipment and the registered voters elect the
county sheriff and may recall the sheriff from office. Id. (citing various state statutes).
While some statutes showed state influence, the court found that the sheriff represents
the county in the area of law enforcement investigations and arrest. Id. It concluded a
jury should decide whether the decisions by the sheriff constituted county policy that
caused the alleged deprivation of rights. Id. at 943.3


3
  The Eighth Circuit has emphasized that it “[i]t is ‘the trial judge’ – not the jury – who ‘must
identify those officials . . . who speak with final policymaking authority for the local
government.” Atkinson, 709 F.3d at 1215 (quoting Jett, 491 U.S. at 737). “Only after the judge
identifies an official as a final policymaker is it appropriate ‘for the jury to determine whether
[that official’s] decisions have caused the deprivation of rights at issue by policies which
affirmatively command that it occur.’” Id. (quoting Angarita, 981 F.2d at 1547) (internal
quotations omitted)).
                                               14
       Here, the question is not whether the county attorney is a state policymaker or a
county policymaker, but whether the county attorney can make policy for the county or
is limited to only his office. Nonetheless, some of the same factors are relevant. The
county attorney is identified under Iowa Code Chapter 331 as a “county officer,” along
with the county auditor, county treasurer, county recorder, county sheriff and county
medical examiner. A county attorney may be removed from office by the district court.
See Iowa Code § 66.1A (“Any appointive or elective officer, except such as may be
removed only by impeachment, holding any public office in the state or in any division
or municipality thereof, may be removed from office by the district court for any of the
following reasons . . . .”). The county board of supervisors determines whether the
county attorney is a full-time or part-time county officer. Iowa Code § 331.752. The
board of supervisors may appoint an attorney to act as county attorney in the event of
absence, sickness or disability of the county attorney and assistant county attorneys. Iowa
Code § 331.754. The county attorney (along with other county officers) is permitted to
“appoint, with approval of the board, one or more deputies, assistants, or clerks for
whose acts the principal officer is responsible.” Iowa Code § 331.903. The annual
salary of assistant county attorneys is determined by the county attorney within the budget
set for the county attorney’s office by the board. See Iowa Code § 331.904. The annual
compensation of the county attorney (and other county officers) is recommended to the
county board of supervisors by the county compensation board.           See Iowa Code §
331.907. The county attorney may appear for the state and the county in all cases and
proceedings in the courts of the county to which the state or the county is a party. Iowa
Code § 331.756.
       I find that under Iowa law, Vander Sanden has final policymaking authority as it
pertains to the filing of a criminal complaint, including the issue of who signs the
complaint for a violation that the county attorney’s office intends to prosecute. The
county attorney is tasked with diligently enforcing or causing to be enforced state laws

                                            15
and county ordinances. Iowa Code § 331.756(1). “If a procedure is not established by
state law, a county may determine its own procedure for exercising power.” Iowa Code
§ 331.301. Given that there are no statutory or other rules the parties have pointed to
regarding the requirements of who may sign a criminal complaint, it falls within Vander
Sanden’s discretion to establish policy that the county will use in bringing charges
pursuant to a criminal complaint.
      Because Vander Sanden has policymaking authority as to this aspect of county
action, any unconstitutional policy adopted by Vander Sanden as the county attorney
would be sufficient to hold the county liable. See Monell, 436 U.S. at 694 (“[I]t is when
execution of a government’s policy[,] . . . by those whose edicts or acts may fairly be
said to represent official policy, inflicts the injury that the government as an entity is
responsible under § 1983.”). Of course, it will be up to a jury to determine whether
Vander Sanden’s “decisions have caused the deprivation of rights at issue by the alleged
policies which affirmatively command that it occur.” Atkinson, 709 F.3d at 1215.


                                 V.     CONCLUSION
      For the reasons stated herein, the motion (Doc. No. 8) to dismiss by defendants
Linn County, Iowa, and Jerry A. Vander Sanden is denied.

      IT IS SO ORDERED.
      DATED this 21st day of October, 2019.




                                         ___________________________
                                         Leonard T. Strand, Chief Judge




                                           16
